Detailed Action
This office action for US application number 16/293,181 evaluates the claims as filed on March 28, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Coes and Wongsiri teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claims 25 and 27 were not rejected under 35 USC 112 in the instant case as failing the written description requirement and are thus described in the specification and drawings, which are identical  to at least the parent non-provisional applications and thus claims 1-20 are entitled to the earliest claimed priority dated of March 5, 2010 (Remarks p. 6), Examiner notes that each of claims 1-20 are not currently pending and none of claims 1-20 have been noted as lacking support in the priority documents. With regards to claims 25 and 27, such are only supported in the originally filed claims of the instant case and were not disclosed in the originally filed claims, specification, or drawings of any of the priority documents. Accordingly, the below noted priority documents do not contain support for current claims 25 and 27.
With regards to Applicant’s argument that the specification and drawings are objected to as failing to provide antecedent basis for claims 25 and 27 and in response claims 25 and 27 are canceled rendering this objection moot (Remarks p. 6), Examiner notes that the current claims list the status of claims 25-28 as “Previously Presented”, i.e. the claims have not been cancelled as argued.
With regards to Applicant’s argument that the subject matter of claims 25 and 27 were not rejected as new matter under 35 USC 112(a) (Remarks p. 6-7), Examiner agrees and notes that a rejection under 35 USC 112(a) for the subject matter of claims 25 and 27 would have been inappropriate as such were originally claimed and were thus originally disclosed. 
With regards to Applicant’s argument that one would understand and identify the claim terms within the disclosure for claims 25 and 27 (Remarks p. 7), Examiner notes that such were not rejected for being unclear or indefinite under 35 USC 112(b) as appears to be argued and agrees that such are clear and definite.
With regards to Applicant’s argument regarding objections to claims 11 and 17 (Remarks p. 7), Examiner notes that claims 11 and 17 were cancelled in the claims dated August 20, 2021 and March 28, 2022 and are thus currently not under current consideration. Further, the provided arguments appear to be copied from those of p. 7 Remarks dated August 20, 2020 which were responded to on at least p. 4 of the final office action dated September 27, 2021. In summary, Applicant did not and has not identified a description of a method including the claimed steps of “measuring a depth of insertion” but has instead argued that the disclosed device is able to be used for measuring a particular depth. However, what has been claimed is a step of measuring and such a method step does not appear to have been originally disclosed.
With regards to Applicant’s argument that drawings are only required where necessary for the understanding of the subject matter sought to be patented and that an express illustration of the subject matter of claims 25 and 27 is not necessary for understanding as the claimed markings 133 are shown in Fig. 1 for the same device used in Figs. 5B and 6, such are not required to be shown in a single drawing and thus the markings used for measurement are depicted in the drawings (Remarks p. 8-9), Examiner agrees that it is disclosed that 133 on Fig. 1 are markings and that Figs. 1, 5B, and 6 show the device 100 and that drawings are only required when necessary for the understanding of the subject matter. However, as no description has been provided, an understanding of the claimed subject matter can not be obtained and thus such would need to be shown in the drawings for such to be understood. Applicant has not identified support in the original disclosure for the argued markings 133 being used for the claimed measuring steps or identified where a step of measuring is depicted in the drawings. Instead, for some unidentified reason the markings 133 are absent in the drawings showing method steps. Accordingly, while the disclosed device appears to be capable of being used for measuring, it does not appear that a step of measuring was originally described in the specification to enable an understanding of the drawings commensurate with the argued specification description and such was not claimed sufficiently to identify disclosed markings 133 as being used in the undescribed method step.
With regards to Applicant’s argument that claim 1 has been amended with the features of previous claim 5 to indicate that the elevator element is inserted through and incision in skin tissue and Coes requires an open surgical field to insert the device into position and claim 1 requires insertion through the skin to a depth within the tissue where the user can not readily see the distal end for positioning relative to the bone (Remarks p. 10), Examiner notes that what is argued is not claimed. Instead, claim 1 provides that “inserting an elevator element of the elevator device through an incision in skin tissue of a subject by manipulating a handle portion of the elevator device; positioning a distal end of the elevator element of the elevator device beneath a bone at a depth within the skin tissue such that the bone is received by a groove extending across a width on an upper surface of the elevator element;” in lines 3-7. There are no limitations provided regarding the openness of the surgical field, size of incision, or ability to readily see the inserted distal end as argued. Thus, as provided in the rejection below and on pages 10 and 11 of the non-final office action dated February 23, 2021, Coes discloses inserting an elevator element of the elevator device through an incision in skin tissue of a subject (Fig. 6, col. 8 lines 19-22) and positioning a distal end of the elevator element of the elevator device beneath a bone at a depth within the skin tissue such that the bone is received by a groove on an upper surface of the elevator element (Fig. 6, col. 8 lines 20 and 25-28). That is, Coes specifically discloses that skin is prepared and incision made (col. 8 lines 19-22), the femoral head is delivered out of the incision and rotated to point superiorly (col. 8 lines 20-25), elevator element portion 30 is carefully inserted into the deep wound below the femoral head to support the neck of the femur (col. 8 lines 26-28), the projection is fitted within the acetabulum (col. 8 lines 30-32), the projection provides a fulcrum (col. 8 lines 34-38), and the femur is supported within elevator element portion 30 (col. 8 lines 49-51); where the related positioning is shown in Fig. 6. In other words, in order to achieve the shown position of Fig. 6 where the elevator element is within the incision and below the femur via the described steps of col. 8 lines 19-51, the elevator element must have been inserted through an incision in skin and positioned beneath the bone within the skin as claimed.
With regards to Applicant’s argument that the projection is now claimed to be proximal to the groove and extends a distance from a bottom surface of the elevator element to define a fixed pivot point relative to the distal end (Remarks p. 10), Examiner notes that there is no reason provided to indicate why it is thought that such amendment/argument overcomes that disclosed by Coes. Further, Applicant’s projection is disclosed to be on the opposite end of the elevator element from the groove. Thus, an accordingly broad interpretation has been applied to the claimed limitations in order for the claimed device to be considered to be supported by Applicant’s original disclosure. As the projection of Coes is more proximal to the distal end than Applicant’s, such is considered to read on the provided limitation of the projection being proximal to the groove. Further, as best shown in Figs. 1 and 6, the projection extends a distance from a bottom surface of the elevator element to define a fixed pivot point relative to the distal end during use. Coes specifically provides that the projection portion 41 provides an anchor for the device to provide a fulcrum (col. 8 lines 34-38).
With regards to Applicant’s argument that the “upstanding flange 31” of Coes is shaped in a way that would impair insertion into tissue in the manner shown in Fig. 6 of the present application and that it would not be obvious how to employ Coes in the recited method (Remarks p. 10), Examiner agrees that the method of Coes differs from that shown in Fig. 6 of the present application; however, the differences in the methods are not claimed in the rejected claims. Examiner notes that it has not been asserted that it would be obvious how to employ Coes in the recited method but that the recited method is anticipated by the disclosure of Coes as detailed in the rejection below.
With regards to Applicant’s argument that claims 1 and 21 have been amended to recite that the groove extends across a width of the upper surface, Coes discloses the “V” 33 on the upper edge, which is distinct from groove 125 of the present application as the groove 125 extends orthogonal to the “V” shape of Coes (Remarks p. 11), Examiner notes that Coes Figs. 3 and 4 show that the groove 33 extends across a width of the upper surface as claimed. That is, each of the groove 33 of Coes’ disclosure and the groove 125 of Applicant’s disclosure are three dimensional objects and necessarily extend in the surface in which they’re formed. To be clear, Examiner agrees that the groove 33 of Coes’ disclosure and the groove 125 of Applicant’s disclosure differ, but the differences are not claimed.
With regards to Applicant’s argument that Wongsiri uses their measurement to assist with placement for treatment of nerve damage through a tunnel opening to visualize the surgical site and the present method does not rely on visualization but requires proper placement of the groove and the device of Coes is not suitable for insertion through an incision and it would not be obvious how to modify the Coes device based on the Wongsiri device to practice the recited method (Remarks p. 11), Examiner notes that it has not been asserted that the present method does not rely on visualization as does the method of Wongsiri as argued. With regards to the argument that the device of Coes is not suitable for insertion through an incision, Examiner disagrees and notes that such is shown in Coes Fig. 6 and described in at least col. 8 lines 19-51 as described above and below. Examiner notes that no reason has been provided for why the combination is asserted to be not obvious and notes that how such is obvious is detailed in the rejection below and that of pages 12-13 of the non-final office action dated February 23, 2021.
In order to advance prosecution, Examiner suggests amending to further clarify the intended groove and/or ridges of claims 12 and 13.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/582,279, PCT/US2011/027161, and 61/310950, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 13/582,279, PCT/US2011/027161, and 61/310950 fail to provide adequate support for measuring a depth of insertion of the elevator device into the tissue of claim 25, positioning a distal end of the elevator element of the elevator device beneath a bone at a measured depth within the tissue of claim 25, and using markings on the elevator element to indicate the depth of insertion of claim 27.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 25, the specification appears to lack proper antecedent basis for measuring a depth of insertion of the elevator device into the tissue in line 5. That is, the specification is silent to such a disclosure and such has not been shown. Instead, Fig. 1 shows markings 133 that are disclosed to aid the user in determining the depth of insertion when the device is inserted into a patient (page 5 lines 21-24). Thus, the specification fails provide proper antecedent basis for measuring a depth of insertion of the elevator device into the tissue of claim 25 line 5. Examiner suggests cancelling this limitation.
As to claim 25, the specification appears to lack proper antecedent basis for positioning a distal end of the elevator element of the elevator device beneath a bone at a measured depth within the tissue in lines 6-7. That is, the specification is silent to such a disclosure and such has not been shown. Instead, Fig. 1 shows markings 133 that are disclosed to aid the user in determining the depth of insertion when the device is inserted into a patient (page 5 lines 21-24). Thus, the specification fails provide proper antecedent basis positioning a distal end of the elevator element of the elevator device beneath a bone at a measured depth within the tissue of claim 25 lines 6-7. Examiner suggests cancelling this limitation.
As to claim 27, the specification appears to lack proper antecedent basis for using markings on the elevator element to indicate the depth of insertion. That is, the specification is silent to such a disclosure and such has not been shown. Instead, Fig. 1 shows markings 133 that are disclosed to aid the user in determining the depth of insertion when the device is inserted into a patient (page 5 lines 21-24). Thus, the specification fails provide proper antecedent basis for using markings on the elevator element to indicate the depth of insertion of claim 27. Examiner suggests cancelling claim 27.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measuring a depth of insertion of the elevator device into the tissue of claim 25 line 5, positioning a distal end of the elevator element of the elevator device beneath a bone at a measured depth within the tissue of claim 25 lines 6-7, and using markings on the elevator element to indicate the depth of insertion of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20 line 2 should read “end having [[a]]the width of between”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 8, 9, 12, 13, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coes (US 4,995,875).
As to claim 1, Coes discloses a method of reducing a fractured bone using a surgical elevator device (Figs. 1-4 and 6), the method comprising: inserting an elevator element (22, 30) of the elevator device through an incision in skin tissue of a subject (Fig. 6, col. 8 lines 19-22) by manipulating a handle portion (21, 23) of the elevator device (Fig. 6, col. 8 lines 26-30 and 45); positioning a distal end of the elevator element (right-most 50 mm end of 22, 30 as shown in Fig. 2) of the elevator device beneath a bone at a depth within the skin tissue (col. 8 lines 20 and 25-28) such that the bone is received by a groove (33) extending across a width (shown in Figs. 3 and 4 between the first and second ridges 35s) on an upper surface of the elevator element (upward facing surfaces when oriented as shown in Fig. 2, Fig. 6, col. 4 lines 6-11 and 25-29, col. 8 lines 26-30); positioning a projection (41, 43) that is proximal to the groove (in as much as or more so than Applicant’s, best shown in Figs. 1 and 6) and extends a distance (Figs. 1 and 6) from a bottom surface of the elevator element (downward facing surfaces when oriented as shown in Fig. 2, Fig. 6) relative to the subject (Fig. 6) to provide a fixed pivot point relative to the distal end of the elevator element (via threaded interaction and securement of col. 5 lines 6-10 the projection serves as an anchor of col. 4 lines 54-61, Fig. 6, col. 6 lines 20-25, col. 8 lines 34-38 and 44-48); and rotating the handle portion towards the subject, using the projection as a pivot, to transfer an outward force to the fractured bone positioned in the groove to reduce a bone fracture (Fig. 6, col. 8 lines 45-66.
As to claim 8, Coes discloses inserting a tip of the elevator device into the skin tissue (Fig. 6, col. 8 lines 25-28), the tip having a sharp distal edge (Figs. 1-4).
As to claim 9, Coes discloses using a rough surface area (33s, col. 4 lines 11-15) on the elevator element to frictionally engage the fractured bone (Fig. 6, col. 4 lines 11-15).
As to claim 12, Coes discloses using a first ridge (left 35 as shown in Fig. 3, col. 4 line 30-33) of the groove on the upper surface of the elevator device to engage a bone structure (Fig. 6, col. 4 line 30-33).
As to claim 13, Coes discloses positioning the bone structure between the first ridge and a parallel second ridge (right 35 as shown in Fig. 3, Fig. 6, col. 4 line 30-33).
As to claim 18, Coes discloses manually grasping the elevator device (Fig. 6, col. 8 lines 26-30 and 45) wherein the handle portion extends along a second axis (along portion 23 as shown in Fig. 2) that has an angle of at least 20 degrees relative to a first axis (horizontally through portion 22 as shown in Fig. 2) extending through the elevator element (Fig. 2).
As to claim 19, Coes discloses that the elevator element extends along a length between 40mm and 60mm on the upper surface (as defined, Figs. 2 and 6). 
As to claim 20, Coes discloses positioning the elevator element comprises inserting the distal end (upper portion of left 35 as shown in Fig. 3 where the width is 13 mm) having a width of between about 10mm and 15mm into a surgical incision (as defined, Figs. 3 and 6, col. 8 lines 26-30).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coes in view of Wongsiri (US 2013/0211201).
As to claims 25 and 27, Coes discloses a method of reducing a fractured bone using a surgical elevator device (Figs. 1-4 and 6), the method comprising: inserting an elevator element (22, 30) of the elevator device through an incision in skin tissue of a subject (Fig. 6, col. 8 lines 19-22) by manipulating a handle portion (21, 23) of the elevator device (Fig. 6, col. 8 lines 26-30 and 45); positioning a distal end of the elevator element (right-most end of 22, 30 as shown in Fig. 2) of the elevator device beneath a bone at a depth within the skin tissue (col. 8 lines 20 and 25-28) such that the bone is received by a groove (33) on an upper surface of the elevator element (upward facing surfaces when oriented as shown in Fig. 2, Fig. 6, col. 4 lines 6-11 and 25-29, col. 8 lines 26-30); positioning a projection (41, 43) extending a distance (Figs. 1 and 6) from a bottom surface of the elevator element (downward facing surfaces when oriented as shown in Fig. 2, Fig. 6) relative to the subject (Fig. 6) to provide a fixed pivot point relative to the distal end of the elevator element (via threaded interaction and securement of col. 5 lines 6-10 the projection serves as an anchor of col. 4 lines 54-61, Fig. 6, col. 6 lines 20-25, col. 8 lines 34-38 and 44-48); and rotating the handle portion towards the subject, using the projection as a pivot, to transfer an outward force to the fractured bone positioned in the groove to reduce a bone fracture (Fig. 6, col. 8 lines 45-66. Coes further discloses the projection being slidably fixed within adjustment slot (42) for adjustment for any particular surgical procedure to adapted to relatively limitless variation of bone sizes required by the surgeon (col. 5 lines 3-31) and replacing projection portion 41 with other variously sized elements (col. 5 line 65 – col. 6 line 25). 
Coes is silent to measuring a depth of insertion of the elevator device into the tissue and the depth being a measured depth. As to claim 27, Coes is silent to using markings on the elevator element to indicate the depth of insertion.
Wongsiri teaches a similar method of surgical retraction (Fig. 2) using a surgical elevator device (10, Figs. 1, 2, and 4), the method comprising: inserting the elevator device into skin tissue of a subject (Fig. 2); positioning an elevator element (44, 45, 41, Fig. 1); and markings (47, Figs. 1 and 4) on the elevator element indicating the depth of insertion of the elevator device into the tissue (Figs. 1 and 2, ¶35) to monitor and control the length of the elevator element inserted (¶35).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the elevator element around the adjustment slot as disclosed by Coes to have markings indicating the depth of insertion of the elevator device into the tissue as taught by Wongsiri in order to monitor and control the length of the elevator element inserted (Wongsiri ¶35) between the femoral neck and the acetabulum and to provide an indication of the positioning of the projection relative to the distal end (Figs. 1 and 6). As a result of the combination, one of ordinary skill in the art at the time of the invention would have been motivated to specify measuring a depth of insertion of the elevator device into the tissue by using markings on the elevator element to indicate the depth of insertion in the combination of Coes and Wongsiri in order to position of the projection based upon such measurements, e.g. if the projection portions need to be resized for individual patient size following an initial insertion of the device, such measurements would reduce or eliminate the trial and error of adjusting the projection position along the adjustment slot during reinsertion of the tool with a more appropriately sized projection portion. As a result, the combination of Coes and Wongsiri discloses the depth being a measured depth (Coes Fig. 6, Wongsiri Fig. 2).

As to claim 26, the combination of Coes and Wongsiri discloses the invention of claim 11 and appears to disclose that positioning the projection further comprises positioning the projection that extends between about 8mm and 15mm from the bottom surface of the elevator element (as defined, Coes Figs. 1, 2, and 6).  The combination of Coes and Wongsiri discloses that positioning the projection (41, 43) further comprises positioning the projection extending from the bottom surface of the elevator element (Figs. 1 and 6) and the projection being attached to projection portion 41 via projection standoff portion 43 and threaded connections (col. 5 lines 9-14 and 61-65); where a threaded projection portion (45) extends from a bottom surface of the elevator element (Fig. 6 to achieve the threaded connection of 45 within threaded bore 46 for the structures shown in Figs. 1-4 and 6).
The combination of Coes and Wongsiri is silent to the projection extending between about 8mm and 15mm from the bottom surface of the elevator element.
It would have been obvious to one of ordinary skill in the art at the time of the invention to cause the device of Coes to have the projection portion 47 extend between about 8mm and 15mm from the bottom surface of the elevator element since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Coes would not operate differently with the claimed projection portion 47 extending between about 8mm and 15mm from the bottom surface of the elevator element and since such an insertion depth of 45 within 46 would provide a stable connection that would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed projection extending between about 8mm and 15mm, indicating simply that the projection “can” extend down from the portion 103 a distance between about 8 and 15 mm (page 6 lines 8-9).

Allowable Subject Matter
Claims 2-4, 6, 7, 10, 15, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775